PRICE, Judge.
This is a petitory action brought by plaintiffs, Baker Realty, Inc. and Baker Land Company, a partnership composed of J. W. Baker, John D. Baker, and Raymond W. Baker, against Roland V. McKneely seeking to have plaintiffs’ ownership of the land and minerals recognized on two tracts of land in Caddo Parish. The ease was consolidated for the purpose of trial and appeal with the case of Hoffman, et al. v. McKneely, No. 13,355 on the docket of this court in which an opinion was rendered on this date, reported in 352 So.2d 260.
For the reasons assigned in the opinion referred to, we., affirm the trial court’s judgment rejecting the reeonventional demand of Roland V. McKneely and recognizing Baker Realty Inc. as owner of the property, and Baker Land Company, a partnership composed of J. W. Baker, John D. Baker, and Raymond W. Baker, owners of the minerals in the E V2 of the SE of the SE Vi and the NW lU of the NE Vt of Section 5, Township 18 North, Range 15 West, Caddo Parish, Louisiana.
Costs of this appeal are assessed to appellant.